—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment after the employer discovered that claimant had failed to disclose on his employment application that he had been convicted of a felony. The employment application specifically stated that, if hired, any falsification or omission of information could lead to dismissal. Notwithstanding claimant’s reasons for doing so, we *773find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits due to misconduct, given that claimant deliberately omitted the information from the employment application (see, Matter of Jarvis [Sweeney], 228 AD2d 846).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.